Exhibit 10.2

AFC ENTERPRISES, INC.

FORM OF

PERFORMANCE-BASED RESTRICTED STOCK UNIT

GRANT CERTIFICATE

Non-transferable

G R A N T T O

 

 

(“Grantee”)

by AFC Enterprises, Inc. (the “Company”) of restricted stock units (the “Stock
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s common stock (“Shares”), pursuant to and subject to the provisions of
the AFC Enterprises. Inc. 2006 Incentive Plan, as amended (the “Plan”), and to
the terms and conditions set forth on the following pages of this award
agreement (this “Agreement”).

The target number of Shares subject to this award is                      (the
“Target Award”). Depending on the Company’s cumulative level of attainment of
earnings before (i) interest, (ii) taxes, (ii) depreciation and
(iv) amortization (“EBITDA”) for the three fiscal-year period beginning
                     and ending                     , and Grantee’s continued
employment with the Company or its Affiliates through the third anniversary of
the Grant Date, Grantee may earn and vest in between 0% and 200% of the Target
Award. The number of earned and vested Shares may also be increased or decreased
by 10%, based on the Company’s Total Shareholder Return relative to a peer
group, in each case subject to the Terms and Conditions of this Agreement and as
set forth on Exhibit A.

By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.

IN WITNESS WHEREOF, AFC Enterprises, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the grant
date indicated below (the “Grant Date”).

 

AFC ENTERPRISES, INC.   Grant Date:                                          
                                                 Accepted by Grantee: By:  

 

  Its:   Authorized Officer  

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:

 

  (a) “Performance Period” means the three fiscal-year period beginning on
                     and ending on                     .

 

  (b) “Vesting Date” is defined in Section 2 of this Agreement.

2. Earning and Vesting of Stock Units. The Stock Units have been credited to a
bookkeeping account on behalf of Grantee and do not represent actual Shares of
common stock. The Stock Units represent the right to earn and vest in between 0%
and 200% of the Target Award, payable in Shares of common stock on the Vesting
Date, depending on (i) the Company’s level of achievement of a performance goal
relating to the Company’s cumulative EBITDA for Performance Period in accordance
with Exhibit A, and (ii) Grantee’s continued employment with the Company or its
Affiliates. In addition, the number of Stock Units earned by Employee pursuant
to the preceding paragraph may be increased or decreased by 10% if the Company’s
Total Shareholder Return (“TSR”) is in the top or bottom quartile, respectively,
relative to the Company’s Restaurant Peer Group over the Performance Period (as
set forth in Exhibit A, the “TSR Modifier”).

As soon as practical following the Performance Period, the Compensation
Committee shall determine and certify (i) the Company’s level of achievement of
the EBITDA goal during the Performance Period, (ii) the TSR Modifier, if any,
and (iii) the number of Stock Units that were earned based on such measures.

In the event of a Change of Control that occurs during the Performance Period,
Grantee shall be deemed to have earned number of Shares equal to the Target
Amount (without any TSR Modifier).

[In the event Grantee’s employment is terminated during the Performance Period
(i) by the Company without Cause, (ii) due to Grantee’s resignation in
connection with a Constructive Discharge, or (iii) due to the Company’s decision
not to renew the Term of Grantee’s employment agreement (as such terms are
defined in Grantee’s employment agreement), Grantee shall be deemed to have
earned a pro rata number of Shares equal to the Target Amount (without any TSR
Modifier) multiplied by a fraction, the numerator of which is the number of
whole months elapsed in the Performance Period prior to the termination of
employment and the numerator of which is 36.]1

Any Stock Units that are not earned during the Performance Period in accordance
with the terms of this Agreement will be forfeited to the Company without
further consideration or any act or action by Grantee. Any earned Stock Units
will vest and become non-forfeitable in accordance with Exhibit A on the
earliest to occur of the following (the “Vesting Date”):

 

  (a) the third anniversary of the Grant Date, provided that Grantee has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

 

  [(b)

the termination of Grantee’s employment (i) by the Company without Cause,
(ii) due to Grantee’s resignation in connection with a Constructive Discharge,
or (iii) due to the Company’s decision not to renew the Term of Grantee’s
employment agreement (as such terms are defined in Grantee’s employment
agreement), or]2

 

1 

Bracketed language to be included for a Grantee with an employment agreement.

2 

Bracketed language to be included for a Grantee with an employment agreement.

 

-1-



--------------------------------------------------------------------------------

(c) the occurrence of a Change of Control, provided Grantee has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through such
date.

If Grantee’s employment with the Company or an Affiliate or Subsidiary
terminates prior to the Vesting Date for any reason [other than as described
above],3 Grantee shall forfeit all right, title and interest in and to the
earned Stock Units as of the date of such termination and the Stock Units will
be forfeited to the Company without further consideration or any act or action
by Grantee.

3. Conversion to Common Stock. Unless the Stock Units are forfeited prior to the
Vesting Date as provided in section 2 above, the Stock Units will be converted
on the Vesting Date to actual Shares of common stock. Stock certificates
evidencing the conversion of Stock Units into Shares of common stock will be
registered on the books of the Company in Grantee’s name as of the Vesting Date
and delivered to Grantee as soon as practical thereafter.

4. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the common stock while the Stock Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of shares of common stock then underlying the Stock Units
shall be accumulated in an account for Grantee and distributed to Grantee within
30 days after the Vesting Date for the Stock Units with respect to which they
relate. If Grantee forfeits any Stock Units under this Agreement, Grantee shall
forfeit the right to receive any accumulated dividend equivalents with respect
to such forfeited Stock Units.

5. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Stock Units may be pledged, encumbered, or hypothecated or be made subject to
any lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate or Subsidiary. Except as provided in the Plan, the Stock
Units may not be sold, assigned, transferred or otherwise disposed of by Grantee
other than by will or the laws of descent and distribution. The designation of a
beneficiary shall not constitute a transfer.

6. Limitation of Rights. The Stock Units do not confer to Grantee or Grantee’s
beneficiary, executors or administrators any rights of a shareholder of the
Company unless and until Shares are in fact registered to or on behalf of such
person in connection with the Stock Units. Grantee shall not have voting or any
other rights as a shareholder of the Company with respect to the Stock Units.
Upon conversion of the Stock Units into Shares, Grantee will obtain full voting
and other rights as a shareholder of the Company.

7. Continuation of Employment. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or any Affiliate or Subsidiary to
terminate Grantee’s employment at any time, nor confer upon Grantee any right to
continue in employment of the Company or any Affiliate or Subsidiary.

8. Payment of Taxes. The Company or any Affiliate or Subsidiary employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the Stock
Units. With respect to withholding required upon any taxable event arising as a
result of the Stock Units, the employer may

 

3 

Bracketed language to be included for a Grantee with an employment agreement.

 

-2-



--------------------------------------------------------------------------------

satisfy the tax withholding requirement by withholding Shares having a Fair
Market Value as of the date that the amount of tax to be withheld is to be
determined as nearly equal as possible to (but no more than) the total minimum
statutory tax required to be withheld The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates or Subsidiaries will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Grantee.

9. Restrictions on Issuance of Shares. The granting of Stock Units shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
If at any time the Committee or the Board shall determine in its discretion,
that registration, listing or qualification of the Shares underlying the Stock
Units upon any securities exchange or similar self-regulatory organization or
under any foreign, federal, or local law or practice, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition to
the settlement of the Stock Units, the Stock Units will not be converted to
Shares in whole or in part unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or the Board.

10. Plan Controls. This Agreement and Grantee’s rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to interpret and administer the Plan and this Agreement, and to make
all decisions and determinations as it may deem necessary or advisable for the
administration thereof, all of which shall be final and binding upon Grantee and
the Company. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall be controlling and determinative.

11. Relationship to Other Benefits. The Stock Units shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specifically provided in such other plan or
program.

12. Amendment. Subject to the terms of the Plan, this Agreement may be modified
or amended by the Committee; provided that no such amendment shall materially
and adversely affect the rights of Grantee hereunder without the consent of
Grantee. Notwithstanding the foregoing, Grantee hereby expressly agrees to any
amendment to the Plan and this Agreement to the extent necessary to comply with
applicable law or changes to applicable law (including, but not limited to, Code
Section 409A) and related regulations or other guidance and federal securities
laws.

13. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Notice. Except as may be otherwise provided by the Plan or determined by the
Committee and communicated to Grantee, notices and communications hereunder must
be in writing and shall be deemed sufficiently given if either hand-delivered or
if sent by overnight courier, or by postage paid first class mail. Notices shall
be deemed received on the date of actual receipt. Notices shall be directed, if
to Grantee, at Grantee’s address indicated by the Company’s records or, if to
the Company, at the Company’s principal executive office, Attention: General
Counsel.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

Earning of Stock Units

The Stock Units will be earned, in whole or in part, based on the Company’s
cumulative EBITDA for the three fiscal-year Performance Period, expressed as a
percentage of a target EBITDA goal (the “Target EBITDA Goal”).

The Target EBITDA Goal for the Performance Period is $                    .

No later than March 15,                     , the Committee shall determine and
certify the number of Stock Units that have been earned for the Performance
Period, based on the following table:

 

EBITDA Performance / Funding Scale

Actual Cumulative EBITDA as a

Percentage of Cumulative Target

EBITDA Goal

  

Percentage of

Target Award Earned

Less than 95%

   0%

95%

   50%

96%

   60%

97%

   70%

98%

   80%

99%

   90%

100%

   100%

101%

   110%

102%

   120%

103%

   130%

104%

   140%

105%

   150%

106%

   160%

107%

   170%

108%

   180%

109%

   190%

110% or greater

   200%

Additionally, the number of Stock Units earned based on the cumulative EBITDA
Performance/Funding Scale above shall be adjusted if the Company’s Total
Shareholder Return (“TSR”) is in the top or bottom quartile relative to the
Company’s Restaurant Peer Group over the Performance Period, as follows:

 

TSR Modifier

Company’s TSR Percentile Ranking

Relative to Restaurant Peer Group

  

Adjustment

Factor

25% or Less

   -10%

26% - 75%

   0%

Greater than 75%

   +10%



--------------------------------------------------------------------------------

For purposes of this Grant Certificate, TSR means (i) increase in stock price
over the Performance Period plus reinvested dividends, divided by (ii) stock
price at the beginning of the Performance Period.

For purposes of this Grant Certificate, the Company’s Restaurant Peer Group
shall consist of the following companies:

[PEER GROUP]

If the common stock of any company in the Restaurant Peer Group ceases to be
publicly traded at any time during the Performance Period, such company shall be
disregarded and deleted from the Restaurant Peer Group for the entire
Performance Period.

Any Stock Units that are earned for the Performance Period, as certified by the
Committee, shall be subject to forfeiture in accordance with the terms of the
Award Agreement, depending upon Grantee’s continued employment until the Vesting
Date.

Notwithstanding any of the foregoing, if a Change in Control occurs during the
Performance Period, Stock Units shall be deemed to have been earned in an amount
equal to 100% of the Target Award (without any adjustment for the TSR Modifier).

[In addition, notwithstanding any of the foregoing, in the event Grantee’s
employment is terminated during the Performance Period (i) by the Company
without Cause, (ii) due to Grantee’s resignation in connection with a
Constructive Discharge, or (iii) due to the Company’s decision not to renew the
Term of Grantee’s employment agreement (as such terms are defined in Grantee’s
employment agreement), Grantee shall be deemed to have earned a pro rata number
of Shares equal to the Target Amount (without any adjustment for the TSR
Modifier) multiplied by a fraction, the numerator of which is the number of
whole months elapsed in the Performance Period prior to the termination of
employment and the numerator of which is 36.]4

 

4 

Bracketed language to be included for a Grantee with an employment agreement.

 

-2-